PER CURIAM
Defendant was convicted of murder. ORS 163.115. At the sentencing hearing, the trial court orally sentenced defendant to life in prison with a minimum term of 25 years. The written judgment, on a preprinted form, imposed the life sentence and included the minimum term of 25 years pursuant to ORS 144.110. The statutory reference was part of the form. Defendant appeals, arguing that a 25-year term cannot be imposed in a murder case pursuant to ORS 144.110. State v. Macy, 295 Or 738, 671 P2d 92 (1983). The state concedes that defendant is correct and also agrees with him that we should address the error, because it is apparent on the face of the record.
We exercise our discretion to reach the error, and we accept the state’s concession. We also agree with the state that the proper remedy is not, as defendant argues, deletion of the minimum term. It is clear from the record at oral sentencing that the trial court intended to impose a 25-year term. It had the authority to do so. ORS 163.115(4)(a) to (c). The statutory reference to ORS 144.110 was a clerical error. Therefore, we remand for entry of a corrected judgment. See State v. Rood, 129 Or App 422, 879 P2d 886 (1994); State v. Bivens, 127 Or App 83, 871 P2d 486, rev den 319 Or 149 (1994).
Conviction affirmed; remanded for entry of corrected judgment.